      Case 4:19-cv-02348 Document 4 Filed on 05/26/20 in TXSD Page 1 of 4
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            May 26, 2020
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                                 HOUSTON DIVISION

ROLANDO CASTRO,                                   §
              Plaintiff,                          §
                                                  §
vs.                                               §           CIVIL ACTION H-19-2348
                                                  §
                                                  §
BRYAN COLLIER, et al.,                            §
                 Defendants.                      §


                               MEMORANDUM ON DISMISSAL


       Rolando Castro, a former inmate of the Texas Department of Criminal Justice - Correctional

Institutions Division (“TDCJ-CID”) filed this complaint under 42 U.S.C. § 1983 complaining of the

denial of medical care while he was an inmate of the Texas Department of Criminal Justice -

Correctional Institutions Division. Castro filed the instant complaint with the assistance of counsel,

Juan G. Ramos, Jr., on June 29, 2019.

       The threshold issue is whether the complaint should be dismissed without prejudice for

failure to complete service.

I.     Castro’s Allegations

       Castro asserts that he reported his uncontrollable bloody stools to prison guards and medical

staff at the Byrd, Gurney and Hutchins Units but was only given one IV and no subsequent treatment

for several days prior to being admitted to Charlton Methodist Hospital. Castro continued to be

housed in normal, non-air-conditioned quarters with no additional fluids despite his emergent

condition. Prison guards taunted Castro despite his pleas for help. They watched on as Castro



O:\RAO\VDG\2019\19-2348.d01.wpd
      Case 4:19-cv-02348 Document 4 Filed on 05/26/20 in TXSD Page 2 of 4



experienced uncontrollable bloody bowel movements in a diaper for several days before being

admitted to a hospital.

       The physicians at Methodist Hospital evaluated Castro*s condition and ordered a full battery

of examinations. A CT scan revealed that Castro*s prostate was grossly enlarged, and a colonoscopy

showed ulceration of his lower intestines. Most concerning, doctors noted that Castro was suffering

from a serious infection requiring a full battery of antibiotic treatment.

       For the next twenty-three days, physicians at Methodist Hospital tried to combat the

infection in Castro*s intestines with antibiotics and IV medications. Physicians were reluctant to

remove Castro*s intestines due to his age and physical condition.

       On July 29, 2017, physicians made the decision to perform colon and rectal surgery to

remove large sections of his intestines. As a result of this surgery, Castro is required to wear a

colostomy bag for the rest of his life. Castro seeks unspecified compensatory, punitive, and nominal

damages.

II.       Failure to Effect Service

       On June 29, 2019, Castro requested that the Court complete service. (Docket Entry No. 1,

pp. 2-3). Rule 4(c)(3) of the Federal Rules of Civil Procedure requires that the Court order service

by a United States marshal if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C.

§ 1915. Castro has paid the fee and has not been authorized to proceed as a pauper under 28 U.S.C.

§ 1915.

       On February 25, 2020, this Court denied Castro’s request for the Court to order service,

(Docket Entry No. 2). This Court ordered Castro to complete service within sixty days. This Court




O:\RAO\VDG\2019\19-2348.d01.wpd                   2
      Case 4:19-cv-02348 Document 4 Filed on 05/26/20 in TXSD Page 3 of 4



further admonished Castro that failure to comply as directed may result in dismissal for want of

prosecution.

       Federal Rule of Civil Procedure 4(m) sets out the requirements to serve a defendant after a

complaint has been filed:

               If a defendant is not served within 90 days after the complaint is filed,
               the court - on motion or on its own after notice to the plaintiff - must
               dismiss the action without prejudice against that defendant or order
               that service be made within a specified time. But if the plaintiff shows
               good cause for the failure, the court must extend the time for service
               for an appropriate period.

FED. R. CIV. P. 4(m). Under Rule 4(m), if a plaintiff fails to serve a defendant within that ninety-day

period, the court may either dismiss the action without prejudice or direct that service be effected

within a specified time. Thompson v. Brown, 91 F.3d 20, 21 (5th Cir. 1996). Before “entertain[ing]

a motion to extend time for service, [the court] must first determine whether good cause exists” to

do so. Id. Generally, a claim will not be dismissed absent a showing of intentional delay or

“contumacious conduct.” Milam v. USAA General Indem. Co., 546 F.3d 321, 326–27 (5th Cir. 2008)

(noting that the delay must be “characterized by significant periods of total inactivity,” and be

“longer than just a few months”). So long as good cause for the delay exists, “the [ ] court must

extend time for service.” Thompson, 91 F.3d at 21 (emphasis in original). In the Fifth Circuit, a

discretionary extension of time is warranted “if the defendant is evading service or conceals a defect

in attempted service.” Milam, 546 F.3d at 325.

       Castro, with the assistance of counsel, filed this civil rights action on June 29, 2019. Castro

has failed to serve the defendants within that ninety-day period as required by Rule 4(m). Nor has

Castro complied with this Court’s order entered on February 25, 2020, which required him to



O:\RAO\VDG\2019\19-2348.d01.wpd                   3
      Case 4:19-cv-02348 Document 4 Filed on 05/26/20 in TXSD Page 4 of 4



complete service within sixty days. In the instant case, Castro’s delay in completing service is

characterized by a significant period of total inactivity. Nearly eleven months have elapsed, and

there is no indication on the record that Castro has served the defendants or even attempted to serve

the defendants. There is no return of service on file indicating that the defendants were ever properly

served in this action. Under Rule 4(m) of the Federal Rules of Civil Procedure, this Court dismisses

this case without prejudice because Castro has failed to properly serve the defendants within ninety

days of filing suit. FED. R. CIV. P. 4(m); see also McDonald v. United States, 898 F.2d 466, 467–68

(5th Cir. 1990).

       Under the inherent powers necessarily vested in a court to manage its own affairs, this Court

determines that dismissal for want of prosecution is appropriate. See FED. R. CIV. P. 41(b); Link v.

Wabash R.R., 370 U.S. 626 (1962); Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995);

8 James Wm. Moore et al., Moore’s Federal Practice § 41.51(3)(b) & (e) (3d ed. 2017). Upon a

proper showing, relief from this order may be granted in accordance with Fed. R. Civ. P. 60(b). See

Link, 370 U.S. at 635. Any motion for relief from judgment must be accompanied by proof of

compliance or written documentation that all deficiencies have been corrected.

       This action is DISMISSED without prejudice for want of prosecution.

       SIGNED at Houston, Texas, on             May 26              , 2020.




                                              ___________________________________
                                                     VANESSA D. GILMORE
                                               UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2019\19-2348.d01.wpd                   4
